UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6974



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JUANITA E. LAWSON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:99-cr-00055-JBF)


Submitted: October 31, 2006                 Decided:   November 6, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Juanita E. Lawson, Appellant Pro Se.     Timothy Richard Murphy,
Special Assistant United States Attorney, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Juanita E. Lawson seeks to appeal the district court’s

order denying relief on her motion for modification of her judgment

of conviction entered on September 12, 2000.              To the extent that

the court construed Lawson’s motion as one filed under 28 U.S.C.

§ 2255 (2000) motion, the order is not appealable unless a circuit

justice or judge issues a certificate of appealability.              28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.             Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have

independently reviewed the record and conclude that Lawson has not

made the requisite showing.        Accordingly, we deny a certificate of

appealability and dismiss the appeal.

            To the extent the court considered Lawson’s motion as a

motion    for   reconsideration    of   the   September      12,   2000,   order

pursuant to Fed. R. Civ. P. 60(b), we have reviewed the record and

find no reversible error.     We therefore affirm.           We dispense with

oral   argument    because   the    facts     and    legal   contentions    are


                                    - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.

                              DISMISSED IN PART; AFFIRMED IN PART




                              - 3 -